                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    TASHEONA WILLIAMS,                                   Case No. 2:17-CV-2221 JCM (PAL)
                 8                                         Plaintiff(s),                      ORDER
                 9           v.
               10     NANCY A. BERRYHILL,
               11                                        Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Leen’s report and recommendation
               14     (“R&R”) in the matter of Williams v. Berryhill, case number 2:17-cv-02221-JCM-PAL. No
               15     objections have been filed, and the deadline for doing so has passed.
               16            Magistrate Judge Leen notes in her report and recommendation that plaintiff’s “amended
               17     complaint fails to state a claim upon which relief may be granted because her claim is time-
               18     barred by the statute of limitations under § 405(g).” (ECF No. 20 at 10). Therefore, Magistrate
               19     Judge Leen recommends that the commissioner’s motion to dismiss (ECF No. 16) be granted.
               20     (ECF No. 20).
               21            This court “may accept, reject, or modify, in whole or in part, the findings or
               22     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               23     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               24     determination of those portions of the [report and recommendation] to which objection is made.”
               25     28 U.S.C. § 636(b)(1).
               26            Where a party fails to object, however, the court is not required to conduct “any review at
               27     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               28     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a

James C. Mahan
U.S. District Judge
                1     magistrate judge’s report and recommendation where no objections have been filed. See United
                2     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                3     employed by the district court when reviewing a report and recommendation to which no
                4     objections were made).
                5            Nevertheless, this court conducted a de novo review to determine whether to adopt the
                6     recommendation of the magistrate judge. Upon reviewing the recommendation and underlying
                7     briefs, this court finds good cause appears to adopt the magistrate judge’s findings in full.
                8            Accordingly,
                9            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge Leen’s
              10      report and recommendation (ECF No. 20) are ADOPTED in their entirety.
              11             IT IS FURTHER ORDERED that the commissioner’s motion to dismiss (ECF No. 16) is
              12      GRANTED.
              13             The clerk is instructed to enter judgment accordingly and close the case.
              14             DATED December 14, 2018.
              15                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
